 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Terry Luna

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                  Case No. 2:19-cr-045-RFB-NJK

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                SENTENCING HEARING
13          v.
                                                                    (Second Request)
14   TERRY LUNA,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Daniel Evan Clarkson, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Terry Luna, that the
21   Sentencing Hearing currently scheduled on October 3, 2019 at 2:00 p.m., be vacated and
22   scheduled no earlier than December 2, 2019.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Luna has a pending related state case (arising from the same stop which lead
25   to the instant case) that is currently scheduled for a status check on the filing of a complaint on
26   November 25, 2019. He wishes to await the outcome of that hearing in hopes of avoiding any
 1   detainers which may negatively impact any custodial sentence he ends up serving at the Bureau
 2   of Prisons.
 3          2.     Additionally, defense counsel requires time to file a response to the
 4   Government’s Sentencing Memorandum (ECF No. 31).
 5          3.     Government and defense counsel will both be out of the jurisdiction the week of
 6   November 25-29th.
 7          4.     The defendant is in custody and does not oppose a continuance.
 8          5.     The parties agree to the continuance.
 9          This is the second request for a continuance of the sentencing hearing.
10          DATED this 1st day of October, 2019.
11
12    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
13
14        /s/ Raquel Lazo                                /s/ Daniel Evan Clarkson
      By_____________________________                By_____________________________
15    RAQUEL LAZO                                    DANIEL EVAN CLARKSON
      Assistant Federal Public Defender              Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:19-cr-045-RFB-NJK
 4
                   Plaintiff,                                            ORDER
 5
            v.
 6
     TERRY LUNA,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Thursday, October 3, 2019 at 2:00 p.m., be vacated and continued to December 3, 2019 at the

12            2:30
     hour of _______   p
                     ___.m.; or to a time and date convenient to the court.

13                       1st
            DATED this _______ day of October, 2019.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
